DISMISS and Opinion Filed October 10, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01142-CV

                     JOAN R. TARPLEY, Appellant
                                V.
     STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06791

                            MEMORANDUM OPINION
                         Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Lang
       Before the Court is the October 8, 2018 letter from counsel for appellant requesting that

the Court dismiss the appeal. We construe counsel’s letter as a motion to dismiss the appeal. We

GRANT the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                /Douglas S. Lang/
                                                DOUGLAS S. LANG
                                                JUSTICE

181142F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOAN R. TARPLEY, Appellant                         On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01142-CV         V.                      Trial Court Cause No. DC-13-06791.
                                                    Opinion delivered by Justice Lang. Justices
 STATE FARM MUTUAL AUTOMOBILE                       Fillmore and Schenck participating.
 INSURANCE COMPANY, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY recover its costs of this appeal from appellant JOAN R. TARPLEY.


Judgment entered this 10th day of October, 2018.




                                              –2–